Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 13, 2015

The Court of Appeals hereby passes the following order:

A15D0206. WILLIE A. SMITH, JR. v. THE STATE.

       After pleading guilty to cocaine trafficking, Willie A. Smith, Jr. filed a motion
to set aside a void judgment and sentence. According to Smith, the State failed to
present a sufficient factual basis for his guilty plea. The trial court dismissed the
motion on November 7, 2014, and Smith filed this application for discretionary
appeal on December 18, 2014. We lack jurisdiction.
       To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). Because this application was filed 41 days after entry of the order
Smith seeks to appeal, it is untimely. We thus lack jurisdiction to consider the
application, which is hereby DISMISSED. See Hill, supra.
       Even if the application had been timely, it would have been subject to
dismissal. In Roberts v. State, the Supreme Court made clear that a motion seeking
to challenge an allegedly invalid or void judgment of conviction “is not one of the
established procedures for challenging the validity of a judgment in a criminal case.”
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). Thus, Smith is not authorized
to collaterally attack his conviction in this manner. See id.; Matherlee v. State, 303
Ga. App. 765 (694 SE2d 665) (2010).



                                        Court of Appeals of the State of Georgia
                                                                             01/13/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.